Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 1 of 45




                  Exhibit EEE
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 2 of 45




                                                     EASTERN-000355
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 3 of 45




                                                     EASTERN-000356
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 4 of 45




                                                     EASTERN-000357
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 5 of 45




                                                     EASTERN-000358
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 6 of 45




                                                     EASTERN-000359
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 7 of 45




                                                     EASTERN-000360
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 8 of 45




                                                     EASTERN-000361
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 9 of 45




                                                     EASTERN-000362
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 10 of 45




                                                      EASTERN-000382
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 11 of 45




                                                      EASTERN-000383
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 12 of 45




                                                      EASTERN-000384
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 13 of 45




                                                      EASTERN-000385
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 14 of 45




                                                      EASTERN-000386
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 15 of 45




                                                      EASTERN-000387
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 16 of 45




                                                      EASTERN-000388
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 17 of 45




                                                      EASTERN-000389
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 18 of 45




                                                      EASTERN-000392
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 19 of 45




                                                      EASTERN-000393
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 20 of 45




                                                      EASTERN-000394
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 21 of 45




                                                      EASTERN-000395
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 22 of 45




                                                      EASTERN-000396
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 23 of 45




                                                      EASTERN-000397
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 24 of 45




                                                      EASTERN-000398
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 25 of 45




                                                      EASTERN-000399
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 26 of 45




                                                      EASTERN-000409
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 27 of 45




                                                      EASTERN-000410
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 28 of 45




                                                      EASTERN-000411
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 29 of 45




                                                      EASTERN-000412
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 30 of 45




                                                      EASTERN-000413
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 31 of 45




                                                      EASTERN-000414
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 32 of 45




                                                      EASTERN-000415
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 33 of 45




                                                      EASTERN-000416
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 34 of 45




                                                      EASTERN-000347
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 35 of 45




                                                      EASTERN-000354
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 36 of 45




                                                            SVUS002171
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 37 of 45




                                                            SVUS002172
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 38 of 45




                                                            SVUS002173
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 39 of 45




                                                            SVUS002174
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 40 of 45




                                                            SVUS002175
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 41 of 45




                                                            SVUS002176
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 42 of 45




                                                            SVUS002177
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 43 of 45




                                                            SVUS002178
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 44 of 45




                                                            SVUS002316
Case 1:18-cv-02185-LJL Document 273-33 Filed 04/06/20 Page 45 of 45




                                                            SVUS002308
